Citation Nr: 1523363	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which in pertinent part, denied a disability rating in excess of 20 percent for service-connected residuals of compression fracture at L2 (lumbar spine disability).  

The issue of entitlement to service connection for a neck disability, secondary to the Veteran's service connected low back disability, has been raised by the record in a March 2015 statement and also in an undated statement of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In a July 2013 decision, the Board found a claim for a TDIU had been reasonably raised by the record and was part of the pending claim for an increased rating for lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied the claim for increased rating in excess of 20 percent for a lumbar spine disability, and remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with notice of the requirements for a TDIU claim, obtaining outstanding records, and providing the Veteran with VA examinations to determine whether his disabilities preclude substantially gainful employment. 

Per the Board's July 2013 remand directives, the Veteran was afforded a VA audiology examination in September 2013.  The examination report revealed an increase in severity of the Veteran's bilateral hearing loss disability.  The AOJ returned the case to the Board before adjudicating the matter of an increased rating for bilateral hearing loss.  As such, in a September 2014 remand, the Board referred the issue back to the AOJ for appropriate action.

Thereafter, in February 2015, the RO issued a Supplemental Statement of the Case (SSOC) continuing the denial of the Veteran's claim for a TDIU.  The matter has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of his service connected back disability.  

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, in a May 2015 statement, the Veteran reported that he had neck surgery on October 13, 2014 at the VA hospital located in Memphis, Tennessee.  He also contends that he may have injured his neck at the time he injured his back.  Additionally, in an undated statement of record, the Veteran indicated that the surgeon who performed the surgery of his neck advised that his neck condition may be related to his service connected back disability.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

All cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation. 38 C.F.R. § 4.16(b).  The Board must therefore determine whether the Veteran is unemployable due to his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services. 

The Veteran is service-connected for compression fracture, L2, evaluated as 20 percent disabling; left lumbar radiculopathy associated with compression fracture, L2, evaluated as 20 percent disabling; right lower radiculopathy associated with compression fracture, L2, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 10 percent disabling.  His combined disability rating is 60 percent.  

The Veteran's 60 percent disability evaluation does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  The resolution of the Veteran's claim for service connection for a neck disability, secondary to his service connected low back disability may have a substantial effect on the merits of the Veteran's claim for a TDIU if it causes his disability evaluation to meet the criteria for consideration under 38 C.F.R. § 4.16(a).  Thus, the Board finds the claim for a TDIU is inextricably intertwined and is remanded with the Veteran's claim for service connection for a neck disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178.

The Veteran has reported that he has lost two "excellent jobs" since he returned from service in Vietnam, and that after 20 years of employment, he had to quit his occupation as a pipe fitter because he is no longer able to perform physical labor due to problems with his back.  He reported various employment to include working at Firestone, carpet cleaning, and cleaning a warehouse that involved long periods of standing.  He also stated that he had to retire at age 56 because of his back disability.  See September 2007 Notice of Disagreement (NOD); September 2007 VA Form 9; April 2013 VA Form 21-8940; April and August 2013 VA Form 21-4138.  Additionally, as of November 2011, he receives benefits from Social Security for his service connected disabilities.  See Social Security Administration Disability Determination in VBMS.  The Veteran's statements with respect to his symptoms are considered to be competent and credible evidence within his personal experience.  Because there is evidence that the Veteran may be unemployable due to his service-connected back disability, a referral to consider an extraschedular evaluation is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the matter of service connection for a neck disability raised by the Veteran in his May 2015 statement.  If the claim is denied, the Veteran must be notified of his appellate rights.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal in light of all the evidence on file.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







